Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered March 13, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6V2 to 13 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning identification credibility. The inconsistencies in testimony, including minor and easily reconcilable discrepancies as to defendant’s appearance were insignificant. The evidence showed that there were no other people in the street remotely approximating defendant’s description and that a “ghost” officer watched the entire sequence of events without losing sight of defendant. Concur— Williams, P.J., Tom, Saxe, Rosenberger and Wallach, JJ.